Title: From Alexander Hamilton to Ebenezer Stevens, 25 October 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New-York Oct. 25th. 1799—
          
          I am informed that a Packet with a party of the 13th. Regiment on board, has run a shore at Hell-Gate—if any assistance be yet necessary, in order to forward them to their destination, you will please to give it.
          With great consideration I am Sir yr. obedt. servt.
          
            A Hamilton
          
          E. Stevens Esquire—
        